Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 1 of 21 PageID #: 1092



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  NANCY LEA NUTT,

                    Plaintiff,

  v.                                            CIVIL ACTION NO. 1:19CV131
                                                      (Judge Keeley)

  ANDREW SAUL,
  Commissioner of Social Security,

                    Defendant.

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
           PART THE REPORT AND RECOMMENDATION [DKT. NO. 19]

        The plaintiff, Nancy Lea Nutt (“Nutt”), brings this action

  pursuant to 42 U.S.C. § 405(g) seeking judicial review of the final

  decision of the Commissioner of Social Security (“Commissioner”)

  denying her claims for a period of disability and Disability

  Insurance    Benefits   (“DIB”)    and   Supplemental    Security    Income

  (“SSI”). In accordance with 28 U.S.C. § 636 (b) and LR Civ.

  P. 9.02, this action was referred to United States Magistrate Judge

  Michael J. Aloi for pre-trial handling. On January 27, 2020,

  Magistrate Judge Aloi issued a Report and Recommendation (“R&R”),

  recommending that Nutt’s Motion for Summary Judgment be granted in

  part and denied in part, that the Commissioner’s Motion for Summary

  Judgment be granted in part and denied in part, and that the

  decision of the Commissioner be vacated and the case remanded for

  further proceedings (Dkt. No. 19). On February 5, 2020, the

  Commissioner filed objections to the R&R (Dkt. No. 21). On February

  10, 2020, Nutt also filed objections to the R&R (Dkt. No. 22), and
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 2 of 21 PageID #: 1093



  NUTT V. SAUL                                                          1:19CV131

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
    REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  the Commissioner filed a Response on February 21, 2020 (Dkt. No.

  23). For the reasons discussed below, the Court ADOPTS IN PART AND

  REJECTS IN PART the R&R and incorporates it herein by reference.

                                  I. BACKGROUND

        Nutt applied for a period of disability benefits, DIB, and SSI

  on April 6, 2015,1 alleging that she had been disabled since

  January 1, 2010, due to sprains and strains, major depressive

  disorder, anxiety, bipolar disorder, post-traumatic stress disorder

  (“PTSD”), attention deficit hyperactive disorder (“ADHD”)/ADHD

  secondary    to   history     of     traumatic     brain      injury,   cognitive

  disorder/neurocognitive        disorder,       mood     disorder,     and    opioid

  dependence    depression      (R.2   17-18).     Nutt’s      claims   were   denied

  initially    on   September    1,    2015,   and      upon   reconsideration      on

  February 4, 2016. Id. at 15. At Nutt’s request, Administrative Law

  Judge Jeffrey P. La Vicka (“ALJ”) conducted hearings on January 18,

  2018, and May 17, 2018. Id. The ALJ denied Nutt’s claims in an

  decision issued on May 30, 2018 (R. 15-28). On April 25, 2019, the


        1
          Nutt filed a Title II application and a Title XVI
  application on April 6, 2015. (R. 16). These applications were for
  a period of disability and DIB, and for SSI, respectively. Id.
        2
         Throughout this Memorandum Opinion and Order, the Court
  cites the administrative record (Dkt. No. 10) by reference to the
  pagination as assigned by the Social Security Administration.

                                          2
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 3 of 21 PageID #: 1094



  NUTT V. SAUL                                                    1:19CV131

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
    REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  Appeals Council denied Nutt’s request for review, making the ALJ’s

  decision the final decision of the Commissioner (Dkt. No. 19 at 2).

        The Magistrate Judge recommends that the Court remand this

  matter for further proceedings because, although the ALJ’s decision

  is supported by substantial evidence for the most part, the ALJ did

  not adequately explain what he considered when determining that

  “the evidence fails to establish the presence of ‘Paragraph C’

  criteria” and that there is “no documentation in this record that

  the claimant meets such further requirements” as to the remaining

  listings (Dkt. No. 19 at 85). The Commissioner objects to the R&R,

  claiming    that   the   Magistrate        Judge   mischaracterized    Nutt’s

  Paragraph    C   criteria   argument       and   that   substantial   evidence

  supported the ALJ’s step three finding that Nutt did not have a

  condition that met or equaled the requirements of a mental listing

  (Dkt. No. 21). Nutt also objects to the R&R, claiming that the

  Magistrate Judge erred in finding that the ALJ did not err by

  according less weight to Nutt’s treating physicians because such a

  finding is inconsistent with 20 C.F.R. § 404.1527(c)(2). Nutt also

  contends that the Magistrate Judge erred in considering Nutt’s

  attendance at Alcoholics Anonymous (“AA”) meetings as evidence to

  support the ALJ’s finding that Nutt is not disabled (Dkt. No. 22).



                                         3
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 4 of 21 PageID #: 1095



  NUTT V. SAUL                                                          1:19CV131

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
    REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

        The    R&R    is    only   a   recommendation       to   this    Court.   The

  recommendation has no presumptive weight, and the responsibility to

  make a final determination remains with this Court. Mathews v.

  Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with

  making a de novo determination of only those portions of the R&R

  that have been specifically objected to, and the Court may accept,

  reject,     or   modify    the   R&R,   in   whole   or   in   part.    28   U.S.C.

  § 636(b)(1).       For the reasons detailed below, this Court sustains

  the Commissioner’s objections, overrules Nutt’s objections, and

  adopts the R&R’s recommendations with the exception of the R&R’s

  findings about Paragraph C criteria and the R&R’s conclusion that

  the parties’ respective motions for summary judgment should be

  granted in part and denied in part.

                              II. STANDARD OF REVIEW

  A. The Magistrate Judge’s R&R

        Pursuant to 28 U.S.C. § 636(b)(1)(C),this Court must review de

  novo any portion of the magistrate judge’s recommendation to which

  an objection is timely made. Courts will uphold portions of a

  recommendation to which no objection has been made if “there is no

  clear error on the face of the record.” See Diamond v. Colonial

  Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).



                                           4
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 5 of 21 PageID #: 1096



  NUTT v. SAUL                                                     1:19CV131

             MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
       REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  B. The ALJ’s Decision

          “Judicial review of a final decision regarding disability

  benefits under the Social Security Act . . . is limited to

  determining whether the findings of the Secretary are supported by

  substantial evidence and whether the correct law was applied.”

  Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); see also

  42 U.S.C. § 405(g). It is the duty of the ALJ to make findings of

  fact and resolve disputed evidence. King v. Califano, 599 F.2d 597,

  599 (4th Cir. 1979).

          Substantial evidence is “‘more than a mere scintilla,’ and

  means only ‘such relevant evidence as a reasonable mind might

  accept as adequate to support a conclusion.’” Biestek v. Berryhill,

  139 S.Ct. 1148, 1154 (2019) (quoting Consolidated Edison Co. v.

  NLRB, 305 U.S. 197, 229, 59 S.Ct. 206 (1938)). The threshold for

  the evidentiary sufficiency for “substantial evidence” is “not

  high”. Id. at 1154. “In reviewing for substantial evidence, [the

  Court should not] undertake to re-weigh conflicting evidence, make

  credibility determinations, or substitute [its] judgment for that

  of     the   Secretary.”   Mastro    v.    Apfel,   270       F.3d    171,   176

  (4th    Cir.   2001)   (quoting   Craig   v.   Chater,   76    F.3d   585,   589

  (4th Cir. 1996)).



                                        5
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 6 of 21 PageID #: 1097



  NUTT v. SAUL                                                  1:19CV131

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
    REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

        Nonetheless, “[a]n ALJ may not elect and discuss only that

  evidence that favors his ultimate conclusion, but must articulate,

  at some minimum level, his analysis of the evidence to allow the

  appellate court to trace the path of his reasoning.” Diaz v.

  Chatter, 55 F.3d 300, 307 (7th Cir. 1995) (internal citations

  omitted). The Court must be able to “track the ALJ’s reasoning and

  be assured that the ALJ considered the important evidence.” Id. at

  308 (quoting Green v. Shalala, 51 F.3d 96, 101 (7th Cir. 1995)).

                               III. DISCUSSION

        The Court incorporates by reference Nutt’s proposed facts Nos.

  1 and 2, the last sentence of Nutt’s proposed fact No. 3, the first

  two sentences of Nutt’s proposed fact No. 4, Nutt’s proposed facts

  Nos. 6 and 7(without emphasis), Nutt’s proposed fact No. 9,3 the

  Commissioner’s statement of omitted facts except for the third



        3
         The Court does not adopt the majority of Nutt’s proposed
  fact No. 3 because although it cites to the Findings of Fact and
  Analysis of Evidence in the Disability Determination Explanation
  for her DIB claim at the Reconsideration level, the source of this
  information is “submitted by attorney” (R. 130). The final sentence
  of Nutt’s proposed fact No. 4 is a mischaracterization of Nutt’s
  fear of bathing when no one is present in her home. Compare
  (R. 115) with (R. 91). The Court does not adopt Nutt’s proposed
  fact No. 5 because it is argumentative. Nutt’s Proposed Fact No. 8
  is not adopted because it implies that Dr. Berry, Dr. Hines, and
  Ms. Thomas read each others’ opinions and agreed. Moreover, the
  three cited opinions do not mention Dr. Haut’s opinion, as implied
  by the first sentence of Nutt’s Proposed Fact No. 8.

                                       6
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 7 of 21 PageID #: 1098



  NUTT v. SAUL                                                  1:19CV131

             MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
       REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  sentence of fact No. 7,4 and Magistrate Judge Aloi’s articulation

  of the Commissioner’s five-step evaluation process (Dkt. Nos. 15 at

  3, 17 at 2-6, 19 at 69-70). Finding no clear error, the Court also

  adopts the portions of the R&R to which the Commissioner and Nutt

  have not objected.

          The Court does not incorporate the Magistrate Judge’s finding

  in the R&R that Nutt lives in a “highly structured setting with Dr.

  Baker.” (Dkt. No. 19 at 85). According to the record, Nutt lives

  with Edward Barker, an auto parts salesman (R. 51-52). Nutt has

  been examined by Edward D. Baker, Ph.D., but Nutt only saw Dr.

  Baker once, and no evidence in the record suggests that Dr. Baker

  lives with Nutt. Finally, following a de novo review of the issues

  in dispute, the Court adopts in part and rejects in part the R&R

  (Dkt. No. 19).

  A.      The ALJ Did Not Err in According Little Weight to Nutt’s
          Treating Providers’ Opinions.
          Substantial evidence supports the ALJ’s step three finding

  that Nutt does not have a condition that meets or equals the

  requirements of a mental listing. Nutt alleges that the ALJ’s

  conclusion was flawed because he failed to fully credit the



          4
         The quotation in this sentence does not appear on the cited
  record page.

                                       7
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 8 of 21 PageID #: 1099



  NUTT v. SAUL                                                      1:19CV131

             MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
       REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  opinions of several treating physicians which suggested that Nutt

  had a condition that met or equaled the requirements of a mental

  listing (Dkt. No. 22 at 1). Specifically, Nutt argues that the ALJ

  erred by assigning “little” weight to the opinions of Marc Haut,

  Ph. D.; James Berry, D.O.; Douglas Hines, M.D.; and Holly Thomas,

  MSW (R. 25-26). Nutt also disagrees with the ALJ’s decision to

  accord “significant” weight to the “State’s agency consultants who

  never examined or treated Ms. Nutt” (Dkt. No. 22 at 3).

          Under the treating-physician rule:

          If [the ALJ] find[s] that a treating source’s medical
          opinion on the issue(s) of the nature and severity of [a
          claimant’s] impairment(s) is well-supported by medically
          acceptable clinical and laboratory diagnostic techniques
          and is not inconsistent with the other substantial
          evidence in [a claimant’s] case record, [the ALJ] will
          give it controlling weight.

  20    C.F.R.   §   416.927(c)(2).   “By       negative     implication,   if   a

  physician’s opinion is not supported by clinical evidence or if it

  is inconsistent with other substantial evidence, it should be

  accorded significantly less weight.” Craig v. Chater, 76 F.3d 585,

  590 (4th Cir. 1996).

          An ALJ must consider the following factors to determine the

  weight to afford a treating physician’s non-controlling opinion:

  (1) the length of the treatment relationship and the frequency of

  examinations;      (2)   the   nature       and   extent   of   the   treatment

                                          8
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 9 of 21 PageID #: 1100



  NUTT v. SAUL                                                  1:19CV131

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
    REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  relationship; (3) the evidence with which the physician supports

  his opinion; (4) the consistency of the opinion with the record as

  a whole; (5) whether the physician is a specialist in the area in

  which he is rendering an opinion; and (6) other factors that

  support or contradict the opinion. 20 C.F.R. § 404.1527(c). The

  ALJ’s “decision should be viewed as a whole” to determine whether

  he gave due consideration to the various factors. Barbare v. Saul,

  2020 WL 3303378 (4th Cir. June 18, 2020) (quoting Tallmage v.

  Comm’r of Soc. Sec. Admin., No. 1:13-CV-02035, 2015 WL 1298673, at

  *12 (D.S.C. Mar. 23, 2015)).        Moreover, if a physician’s opinion

  “is not supported by clinical evidence or if it is inconsistent

  with     other   substantial    evidence,     it   should    be    accorded

  significantly less weight.” Mastro v. Apfel, 270 F.3d 171, 178 (4th

  Cir. 2001).

         “Other sources,” such as licensed clinical social workers, can

  provide significant insight into the severity of an individual’s

  impairment and functional abilities. SSR 06-03p, 2006 WL 2329939,

  at *5; see also 20 C.F.R. § 404.1513(d)(1). An ALJ must explain the

  weight given to the opinions of “other sources” and must provide

  the reasoning behind the weight given. SSR 06-03p, 2006 WL 2329939,

  at *6.



                                       9
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 10 of 21 PageID #: 1101



  NUTT v. SAUL                                                   1:19CV131

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
     REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

        Here, the ALJ afforded little weight to the opinions of Dr.

  Haut, Dr. Berry, Dr. Hines, and Ms. Thomas after evaluating Nutt’s

  medical records. (R. 25-26). In his decision, the ALJ articulated

  specific reasons why little weight was given to these opinions:

  that the opinions were inconsistent with notes throughout the

  medical records; that Nutt seemed to benefit from regular therapy;

  and that some opinions simply re-stated Nutt’s diagnoses and

  symptoms (R. 25).

        The ALJ discounted Dr. Haut’s opinion that Nutt met Listing

  12.02 because this opinion was inconsistent with the overall record

  and was otherwise unsupported. Id. Although Dr. Haut had treated

  Nutt since 2011, only his earliest neuropsychological examination,

  close in time to Nutt’s initial recovery from substance use,

  revealed significant limitations. Id. At all other times, Dr.

  Haut’s treatment notes reflected at worst moderate mental symptoms.

  Id. The ALJ noted that the record as a whole contained notations

  throughout that Nutt was engaging in daily living and work-like

  activities     that   were    inconsistent    with    any   marked    mental

  limitations. Id.

        Ms. Thomas’s February 2015 statement was accorded little

  weight because it simply set forth Nutt’s diagnosis and subjective

  symptoms without specific explanations or citations to objective

                                       10
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 11 of 21 PageID #: 1102



  NUTT v. SAUL                                                   1:19CV131

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
     REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  findings. Id. The ALJ also determined that this statement was in

  direct contradiction to the notations in the record indicating that

  Nutt engaged in fairly significant activities of daily living. Id.

        The ALJ gave little weight to Dr. Berry’s medical source

  statement because it lacked specific functional limitations and was

  more akin to a finding of disability, which is exclusively reserved

  to the Commissioner. Id. Dr. Berry’s statement also contradicted

  Nutt’s treatment notes, which reflected good functioning and that

  Nutt had “made significant strides in maintaining sobriety and

  living a life of recovery.” Id.

        Finally, the ALJ discounted Dr. Hines’s opinion because it was

  inconsistent with Nutt’s routine treatment and simply set forth

  Nutt’s diagnoses and subjective symptoms. Id. The ALJ found that

  Dr. Hines’s statement contradicted the clear evidence of Nutt’s

  improvement and stabilization, the no more than moderately abnormal

  mental status examination findings, the no more than moderate to

  transient GAF scores, and the notations in the records that

  reflected activities of daily living and work like activities

  (R. 25-26).

        The ALJ did not rely on his own expertise to interpret Nutt’s

  treating physicians’ findings. Instead, the ALJ considered the

  weight to give Nutt’s treating medical sources, the objective

                                       11
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 12 of 21 PageID #: 1103



  NUTT v. SAUL                                                     1:19CV131

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
     REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  testing in the medical record, and Nutt’s treating medical sources’

  notes in the medical record. Id. Finally, the ALJ considered the

  reports of the state agency consultants, who, while unable to

  examine Nutt, prepared their reports independently but arrived at

  similar conclusions (R. 24).

         Nutt cites Wilson v. Heckler, 743 F.2d 218 (4th Cir. 1984),

  for the proposition that an ALJ cannot substitute his own judgment

  for that of a treating physician. In Wilson, the ALJ took evidence

  from    the social security applicant’s treating physician and a

  physician who examined the applicant at the ALJ’s request. Wilson,

  743 F.2d at 220. The examining physician’s findings were not

  significantly     different   from   the   findings   of   the   applicant’s

  treating physician. Id. at 221. However, the ALJ ultimately found

  that the examining physician’s findings “did not support the

  severities shown in the physical capacities examination.” Id.

         In Nutt’s case, the examining state experts’ opinions and

  Nutt’s treating physicians’ opinions differ based on conflicting

  evidence in the medical record. As the finder of fact, the ALJ is

  required to weigh this conflicting evidence and defer to treating

  physicians’ opinions only if their opinion is consistent with the

  medical record. Here, the differences between Nutt’s testimony, the

  medical record notes, the treating medical sources’ opinions, and

                                       12
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 13 of 21 PageID #: 1104



  NUTT v. SAUL                                                   1:19CV131

             MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
       REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  the state examining experts’ opinions meant that the ALJ was

  required to give each as much consideration as is required based on

  the credibility of each source. The ALJ did so here, and there is

  substantial evidence to support his determination that the treating

  physicians’ opinions should be given little weight.

  B.     The Magistrate Judge and ALJ Appropriately Considered Nutt’s
         Attendance at Alcoholics Anonymous Meetings, Along with Other
         Positive Social Interactions, as Evidence of Inconsistency
         between Nutt’s Reported Limitations and her Medical Records.

          Nutt further objects to the Magistrate Judge’s reliance on her

  attendance at AA meetings to recommend denial of Nutt’s motion for

  summary judgment on the issue of the ALJ’s failure to give her

  treating physicians’ opinions controlling weight (Dkt. No. 22 at

  6). The medical records considered by the Magistrate Judge and the

  ALJ contain notes from Dr. Berry and Martha Feris, LICSW, regarding

  Nutt’s attendance at these meetings and her reports about her

  interactions with others at the meetings. (R. 453, 455, 459, 464,

  469, 473, 475, 478, 488, 490, 496, 502, 505, 511, and 517).

          “An individual shall not be considered to be disabled for

  purposes of [DIB or SSI] if alcoholism or drug addiction would (but

  for this subparagraph) be a contributing factor material to the

  Commissioner’s determination that the individual is disabled.” See

  42 U.S.C. § 423(d)(2)(c); 42 U.S.C. § 1382(a)(3)(J). An ALJ must


                                       13
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 14 of 21 PageID #: 1105



  NUTT v. SAUL                                                   1:19CV131

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
     REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  conduct the five-step disability inquiry without considering the

  impact of a claimant’s alcoholism or drug addiction. McGhee v.

  Barnhart, 366 F. Supp. 2d 389 (W. D. Va 2005). “In other words, if,

  and only if, an ALJ finds a claimant disabled under the five-step

  disability inquiry, should the ALJ evaluate whether the claimant

  would still be disabled if he or she stopped using drugs or

  alcohol.” Id. (Internal quotation omitted).

         The ALJ’s examination of Nutt’s medical records included

  Nutt’s reports to her providers about her attendance at AA meetings

  and her interactions with others at these meetings. The ALJ wrote

  in his decision that Nutt’s attendance at AA—particularly the

  positive social interactions she reported there—together with her

  positive reports about attending a women’s advocacy group meeting,

  taking care of a neighbor’s farm animals for a week, and a visit

  with    her   grandson    and   ex-daughter-in-law,     all    demonstrated

  inconsistency with Nutt’s claimed disabling social interaction

  limitations. (R. 23). The ALJ’s discussion, and the Magistrate

  Judge’s review, of these positive interactions do not include any

  mention of Nutt’s substance abuse disorder or speculate about

  Nutt’s recovery. It is undisputed that Nutt is in recovery and was

  treating with Dr. Berry for her opioid addiction. Thus, neither the

  ALJ’s nor the Magistrate Judge’s decision was affected by Nutt’s

                                       14
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 15 of 21 PageID #: 1106



  NUTT v. SAUL                                                           1:19CV131

             MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
       REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  alcoholism or addiction because she had stopped using drugs (other

  than therapeutic Suboxone) and alcohol at the same time she was

  attending AA meetings.

          It is evident from the review of the ALJ’s decision, the

  relevant medical records, and the R&R, that the ALJ and the

  Magistrate      Judge   did   not   consider       Nutt’s    past    alcoholism      or

  substance abuse as part of their conclusion that Nutt is not

  entitled to the requested benefits. Indeed, the ALJ relied on

  Nutt’s AA meeting attendance and her reported positive interactions

  there to conclude that the disabling social interaction limitations

  Nutt reported at the two hearings before the ALJ were inconsistent

  with     her   treaters’      records.    The      ALJ     also    discussed    other

  substantial evidence in the record to support this finding. Thus,

  the    Magistrate   Judge’s     inclusion       of   Nutt’s       attendance    at   AA

  meetings in the R&R and the ALJ’s consideration of this attendance

  did not prejudice Nutt.

  C.     The ALJ Articulated Reasons for His Finding that Nutt Did Not
         Meet Paragraph C Criteria in the Residual Functional Capacity
         Analysis.
          The    Commissioner     objects       to     the     Magistrate        Judge’s

  recommendation that this matter be remanded for additional findings

  related to the ALJ’s analysis of Paragraph C criteria. Because the

  ALJ discussed factors related to Paragraph C criteria in his

                                           15
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 16 of 21 PageID #: 1107



  NUTT v. SAUL                                                         1:19CV131

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
     REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  residual      functional     capacity    analysis,     the   Court   rejects      the

  Magistrate Judge’s recommendation.

         To be found presumptively disabled pursuant to a Listing (20

  C.F.R. pt. 404, subpt. P., app. 1), a claimant must show that all

  of    the   criteria   for    a   Listing     have    been   met.   20   C.F.R.   §§

  404.1525(c)(3), 416.925(c)(3); Sullivan v. Zebley, 493 U.S. 521,

  530 (1990). An impairment that meets only some of the criteria for

  a listed impairment, “no matter how severely, does not qualify.”

  Id., 493 U.S. at 530.

         An ALJ is not required to provide an exhaustive point-by-point

  breakdown      of   every    listed     impairment.     “Indeed,     courts    have

  determined that an ALJ’s step-three conclusion that the claimant

  did not meet the listing at issue can be upheld based on the ALJ’s

  findings at subsequent steps in the analysis.” Keene v. Berryhill,

  732    Fed.   App’x    174   (4th   Cir.      2018)   (citing   Fischer-Ross      v.

  Barnhart, 431 F.3d 729, 734 (10th Cir. 2005)). In order to meet

  Listing 12.04 (depressive, bipolar, and related disorders), 12.06

  (anxiety and obsessive-compulsive disorders), or 12.15 (trauma and

  stressor-related disorders), Nutt must prove the existence of both

  Paragraph A criteria and either Paragraph B or Paragraph C criteria

  before she is considered disabled. 20 C.F.R. pt. 404, subpt. P.,

  app. 1 §§ 12.04, 12.06, 12.15.

                                           16
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 17 of 21 PageID #: 1108



  NUTT v. SAUL                                                   1:19CV131

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
     REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

        The ALJ found that the severity of Nutt’s mental impairments,

  considered alone and in combination, “do not meet or medically

  equal the criteria of listings 12.02 (neurocognitive disorders),

  12.04 (depressive, bipolar, and related disorders), 12.06 (anxiety

  and   obsessive-compulsive     disorders),    12.11   (neurodevelopmental

  disorders), or 12.15 (trauma and stressor related disorders) (R. at

  18). The ALJ considered Paragraph B and Paragraph C criteria to

  make this determination.

        Citing the State agency psychiatric review techniques, the ALJ

  determined that Nutt had not experienced more than moderate mental

  symptoms (R. at 19). Because these symptoms were indicative of a

  moderate mental limitation as opposed to two “marked” limitations

  or one “extreme” limitation, as required by Paragraph B, this

  criteria was not met. Id.

        The ALJ also considered whether Nutt’s mental disorders met

  Paragraph C criteria of listings 12.04, 12.06, and 12.15. Id. The

  Paragraph C criteria for these listings require:

        [M]edically documented history of the existence of an
        underlying mental disorder for a period of at least two
        years and is evidence of both: (1) ongoing mental health
        therapy, psychosocial support(s), or a highly structured
        setting(s) that diminishes the symptoms and signs of a
        mental disorder and (2) minimal capacity to adapt to
        changes in [the claimant’s’ environment or to demands
        that are not already part of [the claimant’s] daily life.


                                       17
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 18 of 21 PageID #: 1109



  NUTT v. SAUL                                                    1:19CV131

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
     REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  Id.; see also 20 C.F.R. Pt. 404, Subpt. P, App. 1.

          Nutt does not meet all of these factors. In this matter, the

  ALJ considered Nutt’s claimed mental impairments, listings 12.02

  (neurocognitive disorders); 12.04 (depressive, bipolar, and related

  disorders); 12.06 (anxiety and obsessive compulsive disorders);

  12.11     (neurodevelopmental    disorders);    and     12.15   (trauma   and

  stressor related disorders). (R. 18). Although not a part of the

  analysis for step three or Paragraph C criteria, the ALJ, as part

  of the ALJ’s residual functional capacity analysis, found “the

  routine     nature   of   [Nutt’s]   mental    health    treatment   to     be

  inconsistent with disabling mental limitations.” (R. 21). The ALJ

  analyzed the whole of Nutt’s mental health treatment records and

  found that her treatment during the relevant time period remained

  limited to routine counseling and medication management, with no

  evidence of inpatient care or emergency care for any mental health

  symptoms. Id.

          The ALJ further discussed Nutt’s adaptations made through her

  years of mental health treatment, specifically, that Nutt responded

  well to new medication, that she was happy with her recovery, that

  she told one of her medical providers that “life on Ritalin is like

  getting sober for the first time, the entire world is different,

  and things that [Nutt] has struggled with to do all her life are no

                                       18
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 19 of 21 PageID #: 1110



  NUTT v. SAUL                                                   1:19CV131

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
     REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  longer a problem.” (R. 22). The ALJ further noted that Nutt

  reported to one of her providers that she had discovered new

  abilities, including reading a book, drawing, and preparing a meal

  to be enjoyed with family. Id. The ALJ also discussed Nutt’s

  reports to Dr. Berry that she babysat children and adolescents on

  summer breaks. (R. 24).

        These adaptations and life adjustments cut against Nutt’s

  argument that her mental health limitations meet Paragraph C

  criteria and the Magistrate Judge’s report that the ALJ did not

  effectively address Paragraph C. Rather, the ALJ’s finding that

  Nutt did not meet Paragraph C criteria is supported by substantial

  evidence. Finally, as stated earlier, the Court does not adopt the

  R&R’s finding that Nutt lives in a highly structured setting with

  Dr. Baker (Dkt. No. 19 at 85). This conclusion is not supported by

  the record.

        The Court’s function is not to substitute its own judgment for

  the ALJ’s, but to determine whether the ALJ’s decision is based on

  substantial evidence. There were conflicts in the evidence before

  the ALJ and this Court will not second guess the ALJ’s resolution

  of these conflicts. The justification provided by the ALJ was

  sufficient to allow this Court to determine that the ALJ had



                                       19
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 20 of 21 PageID #: 1111



  NUTT v. SAUL                                                   1:19CV131

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
     REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

  adequately reviewed the record as to the Paragraph C criteria and

  that his decision is supported by substantial evidence.

        For these reasons, the Court concludes that the stated,

  specific reasons for the weight given to Nutt’s treating medical

  providers’ opinions provide a sufficient basis on which to uphold

  the ALJ’s decision. Substantial evidence exists to support the

  ALJ’s decision to afford less weight to these treaters, and the ALJ

  sufficiently explained his decision so as to permit this Court’s

  meaningful review. The ALJ did not err in considering Nutt’s

  attendance at Alcoholics Anonymous meetings because the ALJ’s

  decision    is   devoid   of   negative   references    to   Nutt’s   former

  struggles with alcoholism and dependency as part of her application

  for benefits, and the ALJ also considered other positive social

  interactions in making his decision. Finally, the ALJ sufficiently

  explained his decision regarding the Paragraph C criteria in the

  record so as to permit this Court’s review.

                                 IV. CONCLUSION

        For the reasons discussed, the Court:

        C     ADOPTS IN PART AND REJECTS IN PART the R&R (Dkt. No. 19);

        C     OVERRULES Nutt’s objections (Dkt. No. 22);

        C     DENIES Nutt’s motion for summary judgement (Dkt. No. 18);



                                       20
Case 1:19-cv-00131-IMK-MJA Document 24 Filed 07/20/20 Page 21 of 21 PageID #: 1112



  NUTT v. SAUL                                                   1:19CV131

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND
     REJECTING IN PART THE REPORT AND RECOMMENDATION [Dkt. No. 19]

        C     GRANTS the Commissioner’s motion for summary judgment

              (Dkt. No. 16); and

        C     AFFIRMS the Commissioner’s decision under sentence four

              of 42 U.S.C. § 405(g) and § 1383(c)(3); and

        C     DISMISSES this civil action WITH PREJUDICE and DIRECTS

              that it be stricken from the Court’s active docket.

        It is so ORDERED.

        The Court DIRECTS the Clerk to enter a separate judgment order

  and to transmit copies of both orders to counsel of record.

  DATED: July 20, 2020.


                                              /s/ Irene M. Keeley
                                              IRENE M. KEELEY
                                              UNITED STATES DISTRICT JUDGE




                                       21
